Citation Nr: 1037097	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-38 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of competency for compensation payment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2010, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the evidence of record reveals that additional 
development is required for an adequate determination of the 
issue on appeal.  At his personal hearing in April 2010 the 
Veteran testified that his substance abuse problems were under 
control and that he believed he was capable of managing his own 
financial affairs.  He stated he had stopped abusing substances 
for "about a year."  VA treatment records dated October 29, 
2009, show that breathalyzer results were 0.0; however, an 
October 28, 2009, report noted the Veteran's speech was slurred 
and his appearance was disheveled.  It was noted an October 26, 
2009, drug screen revealed illicit drug use.  

VA regulations provide that a mentally incompetent person is one 
who because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353(a) 
(2009).  A decision as to incompetency may be made by the RO, 
subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the RO will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon all 
evidence of record and there should be a consistent relationship 
between the percentage of disability, facts relating to 
commitment or hospitalization and the holding of incompetency.  
38 C.F.R. § 3.353(c).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his own 
affairs, including the disbursement of funds without limitation, 
such doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain copies of the Veteran's VA 
treatment records dated after October 29, 
2009.

2.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether he is competent for VA 
compensation payment purposes.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

